The defendant’s contention that the evidence was legally insufficient to establish his guilt of murder in the second degree is unpreserved for appellate review (see CPL 470.05 [2]; People v Finger, 95 NY2d 894, 895 [2000]; People v Palompelli, 296 AD2d 557, 558 [2002]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), it was legally sufficient to establish, beyond a reasonable doubt, that the defendant, while acting in concert (see Penal Law § 20.00), caused the victim’s death and intended to do so (see Penal Law § 125.25 [1]; People v James, 198 AD2d 146 [1993]).
Moreover, resolution of issues of credibility is primarily a matter to be determined by the jury, which saw and heard the witnesses, and its determination should be accorded great deference on appeal (see People v Romero, 7 NY3d 633, 644-645 [2006]; People v Mateo, 2 NY3d 383, 410 [2004]). Upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
Viewing the record as a whole, the defendant was afforded *784meaningful representation (see People v Henry, 95 NY2d 563, 566 [2000]; People v Ford, 86 NY2d 397, 404 [1995]).
The remaining contentions raised in the defendant’s supplemental pro se brief are unpreserved for appellate review and, in any event, either are without merit or do not warrant reversal. Spolzino, J.P., Florio, Angiolillo and Dickerson, JJ., concur.